Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 5-10 directed to a product non-elected without traverse.  Accordingly, claims 5-10 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 5-10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  No prior art of record teaches or reasonably suggests the claimed system for forming a metallic structure having multiple layers.  Jordan et al US 6527038, Hofacker US 20180056395, and Jakimov US 20120171041 are considered the closest prior art of record.  Jordan teaches a tooling production comprising an article to be produced by tooling with a first tooling part, sprayed metallic material over the first tooling part, a second tooling part, and binding with metal to metal contact and separation thereafter (see abstract) with a mold space (10).  Jordan does not teach the claimed cold spray gun and the device for separation to have a first volume positioned between the layers.  Hofacker teaches a system comprising a building platform 13, a mold 38, a lattice support 45, a cold spray gun [0016].  Jakimov teaches a system comprising a substrate 1, carrier layer 12, and cold spray gun [0033]-[0037], and a step of detaching the substrate [0016]-[0018].  None of the prior art teach all of the claimed system limitations including a main tool, secondary tool, a cold spray gun, and a device for separating the main tool and secondary tool so as to form the claimed metallic structure.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715